Citation Nr: 1010652	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed migraine 
headaches.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to 
February 1989 and from May 2002 to January 2003 when she 
deployed to Southwest Asia in support of Operation Enduring 
Freedom/Iraqi Freedom.  The Veteran also had service with the 
Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the RO.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  

In light of this holding and the fact that the Veteran also 
has been diagnosed with depression, the issue regarding 
claimed psychiatric disorders on the title page has been 
recharacterized.  

The Board notes that after receipt of additional outpatient 
records, the RO did not readjudicate the Veteran's claims via 
issuance of a supplement statement of the case (SSOC).  
However, the subsequently-submitted records are duplicative 
of prior evidence of record and readjudication by the RO is 
therefore unnecessary. 
See 38 C.F.R. § 20.1304(c) (2009).

The issue of service connection for an innocently acquired 
psychiatric disorder, to include PTSD and depression, is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The record contains clear and unmistakable evidence that 
the Veteran's migraine headaches pre-existed her second 
period of active military service.  

3.  The record does not contain clear and unmistakable 
evidence that the Veteran's migraine headaches were not 
aggravated by her second period of active military service.  



CONCLUSIONS OF LAW

1.  The presumption of soundness at entry for the Veteran's 
second period of active service is rebutted as to the claimed 
migraine headaches.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 
(2009).  

2.  The Veteran's pre-existing disability manifested by 
migraine headaches is due to disease or injury that was 
aggravated by her second period of active service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist claimants in the development of 
a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  

The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. § 
7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Veteran in essence asserts that her current migraine 
headaches were aggravated by her second period of active 
service in Afghanistan.  

The migraine headaches were clearly noted on the Veteran's 
May 2001 examination prior to deployment.  Additionally, the 
May 2004 VA examiner specifically opined that the Veteran 
"had a history of migraine headaches before going into the 
service."  

The Board accordingly finds there is "clear and 
unmistakable" evidence that the Veteran's migraine headaches 
existed prior to her second period of service, and the 
presumption of soundness is rebutted in the instant case.  
See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

With respect to aggravation, the service treatment record 
(STR) indicates that the Veteran sought treatment for 
migraine headaches in November 2002.  Additionally, the May 
2004 VA examiner opined that the Veteran's migraine 
headaches "increased" and were "aggravated" during her 
second period of active service.  

Finally, the Veteran, who is a nurse, is more than qualified 
to provide competent evidence as to the increase in the 
severity of her headaches during her service in Afghanistan.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  

Accordingly, the Board has reached the conclusion that the 
record, viewed as a whole, does not show by clear and 
unmistakable evidence that the Veteran's migraine headaches 
were not aggravated during service.  See Vanerson, supra.  
Thus, service connection is warranted based on aggravation.  

The Board wishes to make it clear that service connection is 
granted only for such disability resulting from in-service 
aggravation of the pre-existing migraine headaches.  It is 
not the Board's responsibility to determine the degree of 
aggravation in the first instance.  See 38 C.F.R. § 4.22 
(2009).  


ORDER

Service connection for migraine headaches is granted.  


REMAND

With respect to the Veteran's claim of service connection for 
an innocently acquired psychiatric disorder, to include PTSD 
and depression, additional development is warranted.  

The Veteran asserts she developed PTSD as a result of several 
stressors occurring in Afghanistan, including: (1) personal 
assault by five Afghan men in July 2002 that she reported to 
her superiors; (2) receiving death threats in July 2002 from 
an Afghan body guard who desired a visa, after which she 
attended a combat stress debriefing; (3) having her wrist 
slashed by a detainee in September 2002, in response to which 
she filed an incident report; and (4) trauma from providing 
treatment to civilians and children who were injured.  

Crucially, the record contains no service personnel records 
from the Veteran's second period of active service.  
Therefore, the RO should attempt to obtain all available 
service personnel records pertaining to the Veteran's second 
period of active service.  

Additionally, in cases in which personal assault is alleged, 
the duties under the VCAA include informing the claimant that 
evidence from sources other than service records may 
constitute credible supporting evidence.  38 C.F.R. § 
3.304(f)(3) (2009); Patton v. West, 12 Vet. App. 272, 282 
(1999).  

The record shows that the Veteran has not been provided with 
notice of the provisions that apply to cases involving 
service connection for psychiatric disorders based on 
allegations of personal or sexual assault.  Such should be 
accomplished.  

The Veteran also named five fellow servicemen who could 
verify her "undocumented" treatment while in Afghanistan as 
part of her January 2005 notice of disagreement.  However, no 
mailing addresses were provided.  The Veteran should be 
provided another opportunity to supply more specific contact 
information.  

Moreover, there is indication from the record that the 
Veteran may have evidenced depression between the end of her 
first period of service in 1989 and the beginning of her 
second period of service in May 2002.  See, e.g., records 
from J.D.J, M.D., dated in 2001 noting a medical history of 
depression.  

It thus appears that depression may have existed prior to the 
Veteran entering her second period of active service.  

The Veteran underwent a VA examination in May 2004, during 
which the examiner diagnosed depression.  However, no 
opinions were rendered regarding whether any depression pre-
existed the Veteran's or was aggravated by her second period 
of active service.

The Board notes that, once VA undertakes the effort to 
provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this regard, the Board notes that the RO listed that 
records from the VA Medical Center (VAMC) dated from August 
1987 to July 2004 were of record.  However, these records do 
not appear to be complete.  The most recent record, dated in 
July 2004, indicates that the Veteran has been seen at the 
Behavioral Health Clinic since March 2004; however, there are 
no records dated from March 2004 to July 2004 on file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

To ensure that all due process requirements are met, and that 
the record before each examiner is complete, the RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  
Furthermore, the Veteran should be advised of what is needed 
to establish service connection for a preexisting disorder, 
to include the holding in Wagner, supra.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should furnish the Veteran a 
corrective letter providing notification 
of the duties to notify and assist. The 
Veteran should be notified that an in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  She 
should also be informed of the 
information and evidence needed to 
establish service connection for a 
preexisting condition, to include the 
holding in Wagner, supra.  

2.  The RO should ask the Veteran to 
supply the mailing addresses of H.T. and 
V.A.R. of the 113th CSC; J.D. and A.W. of 
the 339th CSH and Lieutenant Colonel J.P.  
She should be advised that complete 
mailing addresses are required for VA to 
be able to assist her in locating these 
fellow servicemen.

3.  The RO should request all of the 
Veteran's service personnel records from 
National Personnel Records Center (NPRC) 
pertaining to her second period of active 
service from May 2002 to January 2003.  
If records could not be obtained the RO 
must document all steps that were taken.

4.  The RO should obtain all treatment 
records from the VAMC dated from March 
2004 to the present and associate those 
records with the claims file.  

5.  The RO should then again arrange for 
the Veteran's claims file to be reviewed 
by a physician to addresses whether the 
Veteran had depression which pre-existed 
her second period of military service, 
and if so, whether such was aggravated 
therein, and if not, whether such is 
otherwise associated with military 
service.  

It is imperative that the examiner 
reviews the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The examiner should specifically offer an 
opinion as to the following:  

(a).  Did depression exist prior to the 
Veteran's second period of active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.  

(b).  If the depression preexisted the 
Veteran's second period of active duty, 
did such disorder increase in disability 
during such period of active duty?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent worsening 
of the underlying pathology due to 
service, resulting in any current 
disability.  

(c).  If the Veteran's depression 
increased in disability during the second 
period of active service, was that 
increase due to the natural progression 
of the disease?  

(d).  If depression did NOT pre-exist the 
Veteran's second period of active duty, 
does the Veteran currently have 
depression that is at least as likely as 
not (i.e., a 50 percent probability) the 
result of an injury or other documented 
event of any period of active service?

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records, post-service treatment 
records, and the Veteran's statements 
contained in the claims file.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.   

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.   

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the remaining issue 
on appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
thereto.  


Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


